*4
JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties. The court has determined that the issues presented occasion no need for an opinion. See Fed. R.App. P. 36; D.C.Cir. Rule 36(b). It is
ORDERED AND ADJUDGED that the district court’s order filed February 18, 1999, granting summary judgment in favor of appellee Bureau of Alcohol, Tobacco, and Firearms be affirmed substantially for the reasons stated in the memorandum opinion accompanying that order; and that the district court’s order filed January 27, 2000, granting summary judgment in favor of appellee Executive Office of the United States Attorney be affirmed substantially for the reasons stated in the memorandum opinion accompanying that order. It is
FURTHER ORDERED AND ADJUDGED that the district court’s order filed February 18, 1999, granting summary judgment in favor of the Bureau of Prisons be affirmed in part and be vacated and remanded in part. The determination that the motion to remove the eight pages relating to a psychological test and its results was moot is hereby affirmed. The determination that the Bureau of Prisons’ terse description was sufficient to justify withholding in their entirety the nine documents identified as National Crime Information Center background checks is hereby vacated and remanded for further proceedings. In addition to determining what information in the these documents is actually protected under 5 U.S.C. § 552(b)(7)(C), the district court is to determine whether any portion of these documents can be segregated for release. See Trans-Pacific Policing Agreement v. United States Customs Serv., 177 F.3d 1022, 1028 (D.C.Cir.1999); Krikorian v. Department of State, 984 F.2d 461, 467 (D.C.Cir.1993). It is
FURTHER ORDERED AND ADJUDGED that the district court’s order filed April 7, 2000, be affirmed substantially for the reasons stated therein.
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.